Citation Nr: 0329115	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  97-32 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active duty military service from February 
1965 to February 1967, and from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in San Juan, the Commonwealth of Puerto Rico.  

The record reflects that the veteran applied for VA 
compensation benefits in October 1991.  He asked that service 
connection be granted for tinea cruris, a throat disability, 
and a back disorder.  The RO denied entitlement to service 
connection for these three conditions in January 1993, and 
the veteran submitted a notice of disagreement on August 19, 
1993, and February 11, 1994.  A statement of the case (SOC) 
was issued on April 15, 1994.  In response to the SOC, the 
veteran proffered a VA Form 1-9 (Appeal to Board of Veterans' 
Appeals); this form was received at the RO on June 28, 1994.

In May 2003, the RO informed the veteran that it was 
"canceling" the veteran's appeal of the January 1993 rating 
decision.  The RO stated that since the veteran submitted a 
VA Form 9 after the expiration of the appeal period, his 
appeal was terminated.  Specifically, the RO explained that 
the veteran's VA Form 9 was submitted 13 days late, and hence 
he was beyond the appeals period.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (2002) [The claimant must file a 
Substantive Appeal within 60 days from the date the SOC is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.]  He was 
told that if he disagreed with the RO's decision to terminate 
his appeal he should submit a notice of disagreement.  Such a 
disagreement has not been forthcoming.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained by the RO.

2.  The veteran does not have a service-connected disability 
that requires use of a prosthetic or orthopedic appliance 
that tends to wear or tear his clothing, or which requires 
use of prescribed medication for a skin condition, which 
causes irreparable damage to outer garments.


CONCLUSION OF LAW

The criteria for an annual clothing allowance have not been 
met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the evidence required to 
substantiate his claim in the rating decision, the statement 
of the case, and in the VCAA letter sent to him in March 
2002.  The Board concludes that these discussions adequately 
informed the veteran of the evidence needed to substantiate 
his claim and complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  VA has 
obtained the veteran's VA medical records.  The veteran has 
not, however, provided the VA with other relevant medical or 
forensic evidence that would assist in the processing of this 
claim.

During the course of this appeal, the veteran has offered 
written statements regarding his claim.  Although the veteran 
was given the opportunity to provide testimony before an RO 
hearing officer and the Board, he has declined the 
opportunity to do so.  He has not suggested or insinuated 
that other evidence was available to support the claim.  
Additionally, the RO has notified the veteran of the VCAA, 
what evidence the veteran needed to submit and what the VA 
would do in order to help complete his application for 
benefits.  Since all relevant evidence was obtained and no 
evidence has been identified that either the veteran or VA 
could attempt to attain, there is no need for further 
development.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Under the applicable criteria, a veteran who has a service-
connected disability is entitled, upon application therefor, 
to an annual clothing allowance as specified in 38 U.S.C.A. § 
1162 (West 2002).  The annual clothing allowance is payable 
in a lump sum, and the following eligibility criteria must 
also be satisfied:  

(1)  a VA examination or examination 
report from a private physician as 
specified in 38 C.F.R. § 3.326(c) (2002) 
discloses that the veteran wears or uses 
certain prosthetic or orthopedic 
appliances which tend to wear or tear 
clothing (including a wheelchair) because 
of such disability; or 

(2)  the Chief Medical Director or 
designee certifies that because of the 
use of a physician-prescribed medication 
for a skin condition which is due to the 
service-connected disability, irreparable 
damage is done to the veteran's outer 
garments. 

38 U.S.C.A. § 1162 (West 2002) ; 38 C.F.R. § 3.810(a) (2002).

The veteran is service-connected for traumatic right scapula 
myositis, for which he receives a 10 percent disability 
rating.  The veteran contends that he must wear a lower back 
brace and that somehow the wearing of the brace effects his 
right shoulder disability.  He also claims that he uses other 
orthotic devices, for nonservice-connected disabilities, and 
that these also prematurely wear out his clothing.  He avers 
that he should be given a clothing allowance.

The veteran's post-service medical records indicate that the 
veteran has been treated for lower back pains and neck 
discomfort.  Neither of these disabilities has been found to 
be related to or caused by the veteran's military service.  
The records further reflect that over the years the veteran 
has been prescribed pain medications for his back troubles 
and has used a "tens unit" on his lower back.  Per the 
veteran, he has been issued a lower back brace/girdle; he has 
not been issued nor has he used a cervical collar.  VA Form 
10-2431, Request for Prosthetic Services, states that the 
veteran has been given a lumbosacral corsette, size 36, for 
his lower back herniated nucleus pulposi.  The veteran does 
not wear a brace on the thoracic segment of the spine nor 
does he wear, and he has not been advised thereto, any type 
of shoulder protection device.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an annual clothing allowance.  The veteran has submitted 
no supportive evidence that he uses any type of topical 
medications to treat his service-connected right shoulder 
disability and that such medicine results in any irreparable 
damage to his outer garments.  Moreover, the veteran has not 
proffered evidence that he uses any type of brace, bandage, 
or other orthotic device in conjunction with his service-
connected shoulder disability.  Additionally, he has not 
provided any medical evidence showing the ameliorating 
effects of the lower back corsette on the right shoulder 
disability, or that such a device has any effect on the 
service-connected disability.  The evidence supporting the 
veteran's claim consists only of his own assertions.  His 
contentions cannot be viewed as competent evidence.  Lay 
persons cannot provide evidence constituting a forensic or 
medical conclusion, such as an opinion as to whether an 
orthotic device used for a nonservice-connected disability 
helps a service-connected disorder and that the orthotic 
device harms his clothing.  Such testimony must be provided 
by someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Layno v. Brown, 5 Vet. 
App. 465, 469 (1994).  Because the veteran is not an expert 
in this field, his contentions are mere opinions, and do not 
form the basis for an allowance.  In other words, in the 
absence of corroborative evidence, his appeal for a clothing 
allowance must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  As the preponderance of the 
evidence is against that claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

The appeal is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals




 

